                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JAKE E. COLLINS, an unmarried man,                  CASE NO. C17-0943-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    SETERUS, INC., f/k/a IBM LENDER
      BUSINESS PROCESS SERVICERS, INC.,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for trial date
18
     extension and referral to mediation with a U.S. Magistrate Judge (Dkt. No. 30). Having
19
     thoroughly considered the motion and the relevant record, and finding good cause, the Court
20
     GRANTS in part and DENIES in part the motion. The trial date in this matter is hereby
21
     CONTINUED from April 22, 2019 to June 3, 2019 at 9:30 a.m.
22
            Under Local Civil Rule 39.1, “[u]nless otherwise ordered by the court, a judicial
23
     settlement conference will only be held in a case where the parties have already participated in
24
     mediation, but have been unable to reach a settlement.” W.D. Wash. Local Civ. R. 39.1(e). The
25
     mediation deadline in this case passed on March 11, 2019. (Dkt. No. 19.) It does not appear from
26


     MINUTE ORDER
     C17-0943-JCC
     PAGE - 1
 1   the record that the parties have participated in Rule 39.1 mediation. (See Dkt. No. 30.)

 2          Therefore, the Rule 39.1 mediation deadline in this case is hereby EXTENDED to April

 3   26, 2019. If the parties are unable to reach a settlement through Rule 39.1 mediation, they may

 4   file a renewed motion for a judicial settlement conference along with a declaration that they have

 5   engaged in an unsuccessful mediation.

 6          DATED this 26th day of March 2019.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Tomas Hernandez
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-0943-JCC
     PAGE - 2
